OPINION — AG — 64 O.S. 1979 Supp., 52 [64-52](C) IS INEFFECTIVE INSOFAR AS IT DIRECTS THE COMMISSIONERS OF THE LAND OFFICE TO CHARGE ECONOMICALLY IMPRUDENT INTEREST RATES FOR FARM LOAN MORTGAGES. IT IS THE DUTY OF THE COMMISSIONERS TO OBTAIN THE MAXIMUM RETURN FOR THE TRUST ESTATE FROM THE FUNDS UNDER ITS CONTROL. TO THE EXTENT THAT ATTORNEY GENERAL OPINION NO. 74-184 IS INCONSISTENT HEREWITH, IT IS WITHDRAWN (OVERRULED) CITE: OPINION NO. 79-317, ARTICLE VI, SECTION 32(A), ARTICLE XI, SECTION 1, ARTICLE XI, SECTION 6, 64 O.S. 1979 Supp., 52 [64-52](C), 74 O.S. 1979 Supp., 284 [74-284](40) (INTEREST RATES — SCHOOL LAND FARM LOAN MORTGAGES) (FLOYD W. TAYLOR)